Title: To Thomas Jefferson from David S. Franks, 8 February 1790
From: Franks, David Salisbury
To: Jefferson, Thomas


New York, 8 Feb. 1790. Congratulations on arrival in native country. “I wrote last month to Mr. C: Griffin requesting that he would mention to you the wish I had, to be in your Family as your private Secretary, till some further Provision could be made for me. As the Secretary of State is allowed as many Clerks as he pleases to employ, I should be glad to accept of the Salary of a common Clerk, to act as your private Secretary, and to be subordinate to you only. That Salary, with the Pay of the Interpreter of the french Language, (if you thought proper to give me the Office) would enable me to live and to do honor to some Debts which I owe abroad.”—He has been in service of U.S. since 1776, and believes he has good opinion of “some of the most respectable Characters” of the old Congress and he hopes with many of the present legislature, some of whom have given assurance of helping promote his views. Mentions this only to show his conduct has been such “as not to merit a forfeiture of that Place in your good Opinion, which I once had reason to flatter myself I possessed.”—Losses have reduced him to the last “Modicum of what little Property” he once had: one man failed in Philadelphia owing him “a considerable Sum” and another detains enough to have paid “every Debt I owed in Europe,” which explains his not paying debt owed TJ. “I have not had a Dollar to spare” from daily necessities.—This is a fair and honest account of his situation. His zeal and gratitude may be depended upon. Offers tender of his services in New York, with which place he is well acquainted.
